Citation Nr: 1037198	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-00 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from June 1974 to October 1974.                

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The Board remanded this matter in April 
2008.           

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In April 2008, the Board remanded this matter for additional 
development.  The Board requested that the Veteran be offered a 
VA compensation examination.  The Board also requested that 
additional efforts be made to retrieve private medical records 
that might reflect post-service psychiatric treatment.  

It appears from the record that communication was established 
with the Veteran regarding a scheduled VA compensation 
examination (which he reportedly did not attend).  But the record 
indicates that the Veteran was not sufficiently notified 
regarding the Board's request for additional medical evidence.  
Indeed, the notification letter seeking additional evidence was 
sent to an old address provided by the Veteran in December 2002.  
The Veteran subsequently updated his address in February 2006.  

This is a particularly important issue in this matter.  The 
Veteran's representative stated in April 2004 that the Veteran 
had "years of inpatient admissions" for psychiatric care, and 
then stated that the record was devoid of evidence reflecting 
this treatment.  The Board finds that an additional attempt 
should be made to retrieve any such records by contacting the 
Veteran at his current address.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's current address should 
be determined.  A letter should then be 
sent to the Veteran's current address 
specifically requesting from him 
information related to his claimed post-
service psychiatric treatment.  He should 
be asked to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated him for any mental 
disorder since discharge from service.  
After securing the appropriate consent 
from the veteran, VA should attempt to 
obtain any such treatment records that 
have not previously been associated with 
the veteran's VA claims folder.

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


